Title: From George Washington to Major General John Sullivan, 10 August 1778
From: Washington, George
To: Sullivan, John


          
            Dear Sir,
            Head Quarters White Plains Aug. 10th 1778
          
          I have been duly favoured with yours of the 6th.
          I regret much the tardiness of the militia, as every moment is infinitely precious, and
            the delay, it produces, may not only frustrate the expedition, which is a matter of the
            greatest importance in itself;  but may expose the French fleet to
            some fatal disaster. I have no doubt of your utmost exertions to forward the business
            with all dispatch.
          I have received advice from Long Island, that a party of the enemy, from twelve to
            fifteen hundred men were marching under General Tryon, towards the East End of the
            Island, collecting all the waggons, they can find, in their way. They were at Setacket the 6th, and were to continue their march early the next
            morning. I have had information of another party more considerable being at Jamaica
            plains; but this fact is not so well ascertained as the former. I conclude the design of
            these parties is to sweep the Island of all the stock and grain upon it, particularly
            the cattle collected upon the neck, at the East-end; which will be an immense
            acquisition to them, in their present circumstances.
          While the navigation of the Sound is open to the enemy, it would be too perilous an
            attempt, to throw a body of troops from this army upon the Island; not withstanding it
            is a very desireable object to intercept the enemy and disappoint their intended forage.
            Could the Count with propriety have sent a ship or two down the Sound, agreeable to a
            proposal made him, through Colonel Laurens, the
            enterprise might have been effected without difficulty; and I had resolved upon sending
            troops to collect the cattle on the neck; at the same
            time, I am fully sensible of the weight of the reasons which prevented his doing it. It
            has occurred to me, that there is a possibility it may be in your power to throw a part of the troops, under your command, upon the
            Island, for the purpose here mentioned; though from your last accounts, it is to be
            apprehended the expedition against Rhode Island will not be completed in time to admit
            of a measure of this kind. If it should be, this will be an object well-worth your
            attention. A sufficient body of troops, under the protection of some ships of war,
            thrown across, so as to take post just within the neck, might cut off the enemy’s
            detachment without great risk, and collect all the cattle there for our own use. A
            stroke of this kind would be attended with several obvious advantages. Besides the loss
            of their troops to the enemy, the disappointment in supplies, of which they stand in
            great need, would be severely felt; and we should gain a quantity of good cattle, which
            would afford extensive refreshment to the French fleet.
          How far it may be convenient to the Count to assist in an operation of this kind, I
            cannot perfectly judge. I know he will want to repose and refresh his men, and repair
            the injuries, which a fleet necessarily suffers, from being a long time at sea. If
            circumstances make the project suggested in other respects practicable, which I very
            much question, you will consult the Count; but it is not my wish, he should be, in any
            instance, pressed to engage in a thing, to which he discovers  the
            least reluctance. I am with great regard, Dr Sir, Your most Obedt Serv.
          
            Go: Washington
          
        